


110 HR 911 IH: Targeting Homeland Security Resources Effectively Against

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 911
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To authorize the grant program under which the Secretary
		  of Homeland Security makes discretionary grants for use in high-threat,
		  high-density urban areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as Targeting Homeland Security Resources Effectively Against
			 Terrorism Act of 2007 or the THREAT
			 Act.
		2.Program of grants
			 for use in high-threat, high-density urban areas
			(a)Grant program
			 requiredThe Secretary of Homeland Security shall, in accordance
			 with this section, carry out a program under which the Secretary makes
			 discretionary grants for use in high-threat, high-density urban areas.
			(b)FundingAmounts
			 made available to the Secretary of Homeland Security for discretionary grants
			 for use in high-threat, high-density urban areas—
				(1)shall be used for
			 carrying out the program under this section; and
				(2)shall not be used
			 for any other purpose.
				(c)Maximum Number of
			 GranteesFor any fiscal year, the Secretary may award such grants
			 to not more than 15 such areas.
			(d)Factors
			 ConsideredIn determining whether, and in what allocation, to
			 award such a grant to such an area, the Secretary shall consider the following
			 three factors:
				(1)The population of
			 that urban area.
				(2)The presence of
			 critical infrastructure in that urban area.
				(3)The credibility of
			 the terrorism-related threat to that urban area.
				(e)Factors Not To
			 Be ConsideredIn determining whether, and in what allocation, to
			 award such a grant to such an area, the Secretary shall not consider any threat
			 (such as a threat of natural disaster, or a threat of infectious disease) that
			 is not a terrorism-related threat.
			(f)Weight of
			 FactorsIn considering the factors required by subsection (d),
			 the Secretary shall give the factor described in subsection (d)(2) two times
			 the weight given the factor described in subsection (d)(1), and shall give the
			 factor described in subsection (d)(3) three times the weight given the factor
			 described in subsection (d)(1).
			(g)Definition of
			 FactorsThe Secretary shall, for purposes of this section, define
			 the factors required by subsection (d). In defining the factor described in
			 subsection (d)(1), the Secretary shall ensure that tourists and commuters are
			 considered as part of the population.
			(h)Disbursement
			 Directly to LocalitiesAll amounts awarded to an area under this
			 section shall be disbursed directly to one or more local governments within the
			 area.
			
